Name: Commission Regulation (EEC) No 179/84 of 24 January 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 1 . 84 Official Journal of the European Communities No L 21 / 11 COMMISSION REGULATION (EEC) No 179/84 of 24 January 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 27 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 2 OJ No L 323 , 19 . 11 . 1982 , p . 8 . No L 21 / 12 Official Journal of the European Communities 26. 1 . 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 07.01 A II New potatoes 1422 252,27 69,59 212,82 22,45 42378 78,24 17,56 1.12 07.01-21 I 07.01-22 07.01 B I Cauliflowers 4608 817,17 225,43 689,37 72,74 137270 253,44 56,88 1.14 07.01-23 07.01 B II White cabbages and red cabbages 626 110,96 30,71 93,61 9,90 18 598 34,42 7,77 1.16 ex 07.01-27 ex 07.01 Bill Chinese cabbage 2296 407,10 112,30 343,44 36,23 68387 126,26 28,33 1.20 07.01-31 1 07.01-33 I 07.01 D I Cabbage lettuce 7424 1316,43 363,1 6 1 110,56 117,18 221 137 408,28 91,63 1.22 ex 07.01-36 ex 07.01 D II Endives 2434 431,66 119,08 364,15 38,42 72511 133,87 30,04 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 4175 739,26 204,59 623,69 66,00 123905 229,36 51,78 1.30 07.01-451 07.01-47 ) 07.01 F II Beans (of the species Phaseolus) 4273 757,68 209,02 639,19 67,44 Mini 234,99 52,73 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1874 332,35 91,68 280,38 29,58 55829 103,07 23,13 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5938 1 052,88 290,45 888,23 93,72 176866 326,54 73,28 1.60 07.01-63 ex 07.01 H Onions (other than sets) 1044 185,17 51,08 156,22 16,48 31 106 57,43 12,88 1.70 07.01-67 ex 07.01 H Garlic 6057 1 074,05 296,29 906,09 95,60 180422 333,11 74,76 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1232 218,63 60,33 1 84,35 19,46 36547 67,81 15,26 1.80 07.01 K Asparagus : \lII 1.80.1 ex 07.01-71 II  green 24725 4383,96 1 209,39 3698,38 390,23 736427 1 359,66 305,14 1.80.2 ex 07.01-71  other 27245 4830,67 1 332,63 4075,23 430,00 811466 1 498,21 336,24 1.90 07.01-73 07.01 L Artichokes 2963 525,45 144,95 443,27 46,77 88 266 162,96 36,57 1.100 07.01-751 07.01-77 ) 07.01 M Tomatoes 2811 498,49 137,52 420,54 44,37 83739 154,60 34,69 1.110 07.01-81 1 07.01-82 ) 07.01 PI Cucumbers 3028 536,93 148,12 452,96 47,79 90195 166,52 37,37 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1 317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 2095 371,61 102,51 313,50 33,07 62424 1 1 5,25 25,86 1.120 07.01-93 07.01 S Sweet peppers 4896 868,22 239,51 732,45 77,28 145846 269,27 60,43 1.130 07.01-97 07.01 T II Aubergines (Solanum melongena L-) 2618 464,18 128,05 391,59 41,31 77975 143,96 32,31 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 2203 390,64 107,76 329,55 34,77 65621 121,15 27,19 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2551 452,32 124,78 381,59 40,26 75983 140,28 31,48 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4128 732,01 201,94 617,54 65,16 122965 227,03 50,95 2.10 08.01-31 ex 08.01 B Bananas, fresh 1975 350,27 96,62 295,49 31,17 58 839 108,63 24,38 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 6687 1 185,79 327,12 1 000,35 105,55 199192 367,77 82,53 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9869 1 749,82 482,72 1476,18 155,76 293939 542,70 121,79 2.50 08.02 A I Sweet oranges , fresh : Il !! 2.50.1 08.02-02 II || \\ Il 08.02-06 08.02-12  Sanguines and semi-sanguines 2083 369,44 101,91 311,67 32,88 62060 114,58 25,71 08.02-16 liIII 26 . 1 . 84 Official Journal of the European Communities No L 21 / 13 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1385 245,61 67,75 207,20 21,86 41259 76,17 17,09 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1217 215,80 59,53 182,05 19,20 36250 66,93 15,02 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1 137 201,63 55,62 170,10 17,94 33870 62,53 14,03 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 1356 240,63 66,69 202,69 21,44 40303 74,73 16,83 2.60.3 08.02.28 ex 08.02 B I  Clementines 1899 336,84 92,92 284,16 29,98 56584 104,47 23,44 2.60.4 08.02-34 1 08.02-37 f ex 08.02 B II  Tangerines and others 3985 706,72 194,96 596,20 62,90 118716 219,18 49,19 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1501 266,26 73,45 224,62 23,70 44727 82,58 18,53 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70  white 1575 279,36 77,06 235,67 24,86 46928 86,64 19,44 2.80.2 ex 08.02-70  pink 2945 522,22 144,06 440,55 46,48 87723 161,96 36,34 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 5426 962,06 265,40 811,61 85,63 161608 298,37 66,96 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2012 356,86 98,44 301,05 31,76 59947 110,68 24,84 2.110 08.06-33 \ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3658 648,71 178,95 547,26 57,74 108972 201,19 45,15 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 6326 1 121,72 309,44 946,30 99,85 188429 347,89 78,07 2.130 ex 08.07-32 ex 08.07 B Peaches 12068 2139,88 590,32 1 805,24 190,48 359461 663,67 148,94 2.140 ex 08.07-32 ex 08.07 B Nectarines 12437 2205,17 608,33 1 860,32 196,29 370430 683,92 153,49 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 1 08.07-75 1 08.07 D Plums 7972 1413,64 389,98 1 192,57 125,83 237467 438,43 98,39 2.170 08.08-11 1 08.08-15 I 08.08 A Strawberries 14568 2583,06 712,58 2179,11 229,93 433908 801,12 179,79 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 567 100,79 27,87 85,12 8,98 16894 31,23 7,10 2.190 08.09-19 ex 08.09 Melons (other than water melons) 5335 946,06 260,98 798,1 1 84,21 158921 293,41 65,85 2.195 ex 08.09-90 ex 08.09 Pomegranates 5530 980,61 270,51 827,25 87,28 164725 304,13 68,25 2.200 ex 08.09-90 ex 08.09 Kiwis 12669 2246,44 619,72 1 895,14 199,96 377363 696,72 156,36 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77